      Case 2:20-cv-00206-KJM-DB Document 28 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACOB DANIEL WOLF,                                  No. 2:20-cv-0206 KJM DB P
12                        Plaintiff,
13            v.                                          ORDER
14    RALPH DIAZ, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 27, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:20-cv-00206-KJM-DB Document 28 Filed 10/29/20 Page 2 of 2


 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed July 27, 2020 (ECF No. 12), are adopted in
 5   full;
 6           2. This action shall proceed against Warden Suzanne Perry for allegedly violating
 7   plaintiff’s rights under the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq. All
 8   remaining claims and defendants are dismissed; and
 9           3. This case is referred back to the magistrate judge for all further pretrial proceedings.
10   DATED: October 28, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
